Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claims 12, 13, and 33-46 are pending.
Claims 12, 13, and 33-46 are under examination on the merits.

Claim Rejections
35 U.S.C. 102(b)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Santamaria et al. (WO 2008/109852, international publication date: 09/12/2008, in IDS from 06/12/2020).
	Santamaria et al. disclose “the discovery of a new paradigm in the treatment of autoimmunity. Traditionally, vaccines have been used to expand T-cells capable of affording protection against pathogens or cancer, or to delete T-cells capable of causing autoimmunity. Aspects of the present invention relate to a novel type of ‘vaccine’ that selectively induces the expansion of autoreactive CD8+ cells with anti-autoimmune properties and, at the same time, the 
At [0069] Santamaria et al. disclose that the invention provides a therapeutic benefit upon the administration to autoimmune patients, because the invention efficiently and consistently expands the type of low-avidity autoreactive CD8+ T cells that afford protection against autoimmune disease - “The compositions of the invention can be used to expand preexisting pools of memory autoreactive CD8+ T-cells (i.e., they do not appear to be able to induce memory T cells de novo). These pre-existing pools are predominantly (if not exclusively) comprised of low avidity (non-pathogenic/anti-pathogenic) autoreactive CD8+ clonotypes. The high-avidity counterparts of these T-cells (with pathogenic activity) do not survive in vivo as memory cells and predominantly exist as naive T cells. Naïve T cells undergo cell death upon 
At [00112]-[00116], Santamaria et al. disclose that nanoparticles coupled to antigen/MHC complexes may comprise particles composed of polymers, and given that the invention of Santamaria et al. is intended for use in patients, one of ordinary skill in the art would reason that the nanoparticles of Santamaria et al. comprise polymers that are biocompatible. At [00121]-[00122], Santamaria et al. disclose that binding antigen/MHC complexes to particles may be carried out by chemically modifying said particle to generate a functional group on the surface of said particle, wherein said functional group is capable of binding antigen/MHC complexes, and as such it is submitted that Santamaria et al. disclose linking antigen/MHC complexes to the surface of nanoparticles. At [0024] Santamaria et al. disclose that the MHC component of the disclosed antigen/MHC/particle complex may be HLA-E. 
Accordingly Santamaria et al. disclose a method for treating autoimmune disease, such as type 1 diabetes (insulin-dependent diabetes mellitus), comprising: administering to a subject in need of such treatment a nanoparticle comprising a biocompatible polymer and a complex, in an amount effective to ameliorate a symptom of the autoimmune disease, wherein the complex is a MHC HLA-E linked to a peptide and wherein the HLA-E peptide complex is linked to the surface of the nanoparticle.
	Accordingly all of the limitations of claims 1 and 2 are met by Santamaria et al.

35 U.S.C. 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 12, 13, 33, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santamaria et al. (WO 2008/109852, international publication date: 09/12/2008, in IDS from 06/12/2020), in view of O’Herrin et al. (J. Immunol., 167: 2555-2560, 2001, in IDS from 06/12/2020).
Santamaria et al. teach “the discovery of a new paradigm in the treatment of autoimmunity. Traditionally, vaccines have been used to expand T-cells capable of affording protection against pathogens or cancer, or to delete T-cells capable of causing autoimmunity. Aspects of the present invention relate to a novel type of ‘vaccine’ that selectively induces the expansion of autoreactive CD8+ cells with anti-autoimmune properties and, at the same time, the deletion of autoreactive CD8+ cells with pathogenic (autoimmune) properties, both according to the antigenic specificity of the T cells. The anti-autoimmune autoreactive CD8+ T-cells (anti-pathogenic CD8+ cells) suppress autoreactive T-cell responses in a tissue-specific (upon spontaneous recruitment to the target tissue) but antigen-non-specific manner (e.g., locally suppressing other autoreactive T-cell responses). As a result, treatment with this type of vaccine can both prevent and/or ameliorate T1D [type 1 diabetes], as well as restore normoglycemia or reduce glucose levels in hyperglycemic NOD [nonobese diabetic] mice without causing generalized immunosuppression. This strategy can be applicable to the treatment of other T-cell mediated autoimmune diseases and may be able to prevent T1D recurrence upon islet transplantation.” See [0014]. Santamaria et al. also teach methods of diagnosing, preventing, or treating an autoimmune disorder comprising administering an antigen/MHC/particle complex to a subject in an amount sufficient to expand non-pathogenic or anti-pathogenic autoreactive T cells, and Santamaria et al. teach tolerogenic particles comprising a nanoparticle coupled to an antigen/MHC complex, either directly or via a linker, see [0016]-[0017]. 
de novo). These pre-existing pools are predominantly (if not exclusively) comprised of low avidity (non-pathogenic/anti-pathogenic) autoreactive CD8+ clonotypes. The high-avidity counterparts of these T-cells (with pathogenic activity) do not survive in vivo as memory cells and predominantly exist as naive T cells. Naïve T cells undergo cell death upon engaging autoantigen/MHC/particle complexes in the absence of costimulation and so the invention both deletes naïve pathogenic T cells and expands anti-diabetogenic memory T cells. The compositions described need not target a prevalent population of autoreactive CD8+ T-cells to be effective.” Essentially the invention of Santamaria et al. functions by 1) driving the expansion of low-avidity autoreactive memory CD8+ T cells that afford protection against autoimmune disease and 2) deleting naïve pathogenic T cells that display pathogenic activity. 
At [00112]-[00116], Santamaria et al. teach that nanoparticles coupled to antigen/MHC complexes may comprise particles composed of polymers, and given that the invention of Santamaria et al. is intended for use in patients, one of ordinary skill in the art would reason that the nanoparticles of Santamaria et al. comprise polymers that are biocompatible. At [00121]-[00122], Santamaria et al. teach that binding antigen/MHC complexes to particles may be carried out by chemically modifying said particle to generate a functional group on the surface of said particle, wherein said functional group is capable of binding antigen/MHC complexes, and as such it is submitted that Santamaria et al. teach linking antigen/MHC complexes to the surface of 
At [00185], Santamaria et al. teach that “[n]anoparticles are synthesized and characterized at the physical and chemical levels essentially as described previously (Moore et al, 2004), but using biotinylated peptide/HLA-A*0201 monomers. The MHC molecule of the complex is composed of human β2 microglobulin and a chimeric form of human HLA-A*0201 in which its αl and α2 domains are fused to the α3 domain of murine H-2Kb (to facilitate recognition by the murine CD8 molecule). As autoantigenic peptides several different insulin and IGRP derivatives (such as, for example, hlnseio-is, hIGRP228-236 and hIGRP265-273) are used that have been shown to be recognized by islet-associated CD8+ T cells in the context of HLA-A*0201. Biotinylated peptide/HLA-A*0201 monomers are added at a molar ratio of 4 moles of biotin per mole of avidin.”
Accordingly Santamaria et al. teach a method for treating autoimmune disease, such as type 1 diabetes (insulin-dependent diabetes mellitus), comprising: administering to a subject in need of such treatment a nanoparticle comprising a biocompatible polymer and a complex, in an amount effective to ameliorate a symptom of the autoimmune disease, wherein the complex is a MHC HLA-E linked to a peptide and wherein the HLA-E peptide complex is linked to the surface of the nanoparticle. Santamaria et al. do not teach or suggest a method for treating autoimmune disease, such as type 1 diabetes (insulin-dependent diabetes mellitus), comprising: administering to a subject in need of such treatment a nanoparticle comprising a biocompatible polymer and a complex, in an amount effective to ameliorate a symptom of the autoimmune disease, wherein the complex is a MHC HLA-E linked to a peptide and wherein the HLA-E peptide complex is linked to the surface of the nanoparticle and wherein at least four units of the 
O’Herrin et al. teach that “[c]urrent immunosuppressive therapies are broad based and nonspecific. Induction of peripheral tolerance in an Ag specific manner is an unrealized clinical goal. It follows that a rational approach to Ag-specific immunomodulation would be to use the specificity of the peptide-MHC-TCR interaction because it dictates the specificity of the T cell arm of the adaptive immune response. Indeed, soluble MHC has been proposed as a tolerogen. However, its efficacy in suppressing alloresponses in most transplantation models has been limited. One likely explanation for the lack of suppressive effects of soluble MHC is that the inherent low affinity of the MHC-TCR interaction does not result in a sufficient engagement time for effective blockade either by steric hindrance or inhibitory signal transduction. The immune system compensates for this low affinity interaction through multivalent presentation of peptide-MHC ligand and rapid serial engagement. Such mechanisms are necessary and sufficient to initiate T cell signal transduction.” See p. 2555, first column. O’Herrin et al. further teach that “[t]he development of multimerized forms of the MHC dimeric and tetrameric complexes loaded with specific peptides has enabled the direct visualization of Ag-specific T cells during a variety of infections and immunizations (12–14). Moreover, soluble dimers as well as plate- or bead-bound monomers of class I and class II molecules have exhibited T cell activation capabilities in vitro…” See p. 2555, second column. Based on these teachings, one of ordinary skill in the art would reason that in natural settings, the activation of T cells generally involves the formation of multiple peptide-MHC-TCR complexes, and one of ordinary skill in the art would further reason that the binding of a single peptide-MHC molecule to a single TCR on a T cell is far less likely to activate said T cell when compared to the multivalent peptide-MHC-TCR interactions that 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to combine the teachings of Santamaria et al. and O’Herrin et al. to develop a method for treating autoimmune disease, such as type 1 diabetes (insulin-dependent diabetes mellitus), comprising: administering to a subject in need of such treatment a nanoparticle comprising a biocompatible polymer and a complex, in an amount effective to ameliorate a symptom of the autoimmune disease, wherein the complex is a MHC HLA-E linked to a peptide and wherein the HLA-E peptide complex is linked to the surface of the nanoparticle and wherein at least four units of the antigen/HLA-E complex are linked together to form a moiety and the moiety is linked to the surface of the nanoparticle. One of ordinary skill in the art would have been motivated to do so, because Santamaria et al. teach a method for treating autoimmune disease, such as type 1 diabetes (insulin-dependent diabetes mellitus), comprising: administering to a subject in need of such treatment a nanoparticle comprising a biocompatible polymer and a complex, in an amount effective to ameliorate a symptom of the autoimmune disease, wherein the complex is a MHC HLA-E linked to a peptide and wherein the HLA-E peptide complex is linked to the surface of the nanoparticle. Furthermore O’Herrin et al. suggest that peptide-MHC dimers or tetramers are more effective in activating T cells compared to monomeric peptide-MHC complexes. As stated above the HLA-E peptide complex of Santamaria et al. functions in part by driving the expansion of low-avidity autoreactive memory CD8+ T cells. Accordingly one of ordinary skill in the art would reason that modifying the invention of Santamaria et al. to comprise, for example, tetrameric peptide-MHC complexes, i.e., 
With respect to claim 34, at [00185], Santamaria et al. teach that “[n]anoparticles are synthesized and characterized at the physical and chemical levels essentially as described previously (Moore et al, 2004), but using biotinylated peptide/HLA-A*0201 monomers. The MHC molecule of the complex is composed of human β2 microglobulin and a chimeric form of human HLA-A*0201 in which its αl and α2 domains are fused to the α3 domain of murine H-2Kb (to facilitate recognition by the murine CD8 molecule). As autoantigenic peptides several different insulin and IGRP derivatives (such as, for example, hlnseio-is, hIGRP228-236 and hIGRP265-273) are used that have been shown to be recognized by islet-associated CD8+ T cells in the context of HLA-A*0201. Biotinylated peptide/HLA-A*0201 monomers are added at a molar ratio of 4 moles of biotin per mole of avidin.”
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time of the invention, as evidenced by the references.

Claims 12, 13, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santamaria et al. (WO 2008/109852, international publication date: 09/12/2008, in IDS from 06/12/2020), in view of Soderstrom (US PG PUB 2007/0081991, publication date: 04/12/2007, in IDS from 06/12/2020).
The teachings of Santamaria et al. are detailed above. 
p216. This deficiency is remedied by Soderstrom.
Soderstrom teaches that heat shock protein 60 (Hsp60) is the dominant self-antigen in mammalian autoimmunity, see [0015]. Soderstrom further teaches that Hsp60 has generated considerable interest in the field of autoimmunity, in part because Hsp60 expression is highly elevated in chronically inflamed tissues (such as, for example, in the rheumatoid joint), see [0015]. Soderstrom also teaches that immune modulatory anti-inflammatory peptides are often peptides derived from a stress-induced or stress-related protein, or a heat shock protein (hsp), for Example, Hsp60, see [0055]. At [0006] Soderstrom teaches that Qa-1b, the murine homolog of HLA-E, can present Hsp60 peptides and that Qa-1b/Hsp60 peptide complexes are detected by T cells via their T cell receptors. Soderstrom also teaches that the Hsp60 peptide, GMKFDRGYI, is involved in various autoimmune diseases and that GMKFDRGYI may bind to HLA-E, see [0059] and Table 3. Based on [0029] of the instant specification, it appears that GMKFDRGYI is p216.  At [0058], Soderstrom et al. teach that “[d]iseases and conditions amenable to treatment and diagnosis according to the methods and compositions of the invention include, but are not limited to, rheumatoid arthritis … Chron’s disease … ulcerative colitis … multiple sclerosis … insulin-dependent diabetes mellitus…”
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to combine the teachings of Santamaria et al. and Soderstrom to develop a method for treating autoimmune disease, such as type 1 diabetes (insulin-dependent diabetes mellitus), comprising: administering to a subject in need of such treatment a nanoparticle comprising a biocompatible polymer and a complex, in an amount effective to ameliorate a symptom of the autoimmune disease, wherein the complex is a MHC HLA-E linked to a peptide, wherein the HLA-E peptide complex is linked to the surface of the nanoparticle, and wherein the peptide is Hsp60p216. One of ordinary skill in the art would have been motivated to do so, because Santamaria et al. teach or suggest a method for treating autoimmune disease, such as type 1 diabetes (insulin-dependent diabetes mellitus), comprising: administering to a subject in need of such treatment a nanoparticle comprising a biocompatible polymer and a complex, in an amount effective to ameliorate a symptom of the autoimmune disease, wherein the complex is a MHC HLA-E linked to a peptide and wherein the HLA-E peptide complex is linked to the surface of the nanoparticle. Furthermore Soderstrom teaches that the Hsp60 peptide, GMKFDRGYI, is involved in various autoimmune diseases. Soderstrom also teaches that GMKFDRGYI may bind to HLA-E to form HLA-E/GMKFDRGYI complexes, which would be expected to interact with various types of immune cells, including T cells. Therefore one of ordinary skill in the art would reason that modifying the nanoparticle of Santamaria et al. to comprise the Hsp60 peptide, GMKFDRGYI, would yield a nanoparticle 
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time of the invention, as evidenced by the references.

Claim 36 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santamaria et al. (WO 2008/109852, international publication date: 09/12/2008, in IDS from 06/12/2020) and O’Herrin et al. (J. Immunol., 167: 2555-2560, 2001, in IDS from 06/12/2020), as applied to claims 12, 13, 33, and 34, and further in view of Santamaria et al. (US PG PUB 2012/0121649, publication date: 05/17/2012, “Santamaria II”).
The teachings of Santamaria et al. and O’Herrin et al. are detailed above. 
Although Santamaria et al. and O’Herrin et al. teach or suggest a method for treating autoimmune disease, such as type 1 diabetes (insulin-dependent diabetes mellitus), comprising: administering to a subject in need of such treatment a nanoparticle comprising a biocompatible polymer and a complex, in an amount effective to ameliorate a symptom of the autoimmune disease, wherein the complex is a MHC HLA-E linked to a peptide and wherein the HLA-E peptide complex is linked to the surface of the nanoparticle and wherein at least four units of the antigen/HLA-E complex are linked together to form a moiety and the moiety is linked to the surface of the nanoparticle, these references do not teach or suggest a method for treating autoimmune disease, such as type 1 diabetes (insulin-dependent diabetes mellitus), comprising: administering to a subject in need of such treatment a nanoparticle comprising a biocompatible 
Santamaria II teach that peptide/MHC complexes may be conjugated to nanoparticles via a process that involves the pegylation of nanoparticles, see [0167]-[0173].
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to combine the teachings of Santamaria et al. and O’Herrin et al. with the teachings of Santamaria II to develop a method for treating autoimmune disease, such as type 1 diabetes (insulin-dependent diabetes mellitus), comprising: administering to a subject in need of such treatment a nanoparticle comprising a biocompatible polymer and a complex, in an amount effective to ameliorate a symptom of the autoimmune disease, wherein the complex is a MHC HLA-E linked to a peptide and wherein the HLA-E peptide complex is linked to the surface of the nanoparticle, wherein at least four units of the antigen/HLA-E complex are linked together to form a moiety and the moiety is linked to the surface of the nanoparticle, and wherein the HLA-E-peptide complex or the moiety is linked to the surface of the nanoparticle via PEGylation. One of ordinary skill in the art would have been motivated to do so, because Santamaria et al. and O’Herrin et al. teach or suggest a method for treating autoimmune disease, such as type 1 diabetes (insulin-dependent diabetes mellitus), comprising: administering to a subject in need of such treatment a nanoparticle comprising a biocompatible polymer and a complex, in an amount effective to ameliorate a symptom of the autoimmune 
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time of the invention, as evidenced by the references.

Claims 12, 13, and 37-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santamaria et al. (WO 2008/109852, international publication date: 09/12/2008, in IDS from 06/12/2020), in view of Crew et al. (Molecular Immunology, 42: 1205-1214, 2005, in IDS from 06/12/2020).
The teachings of Santamaria et al. are detailed above. 
Although Santamaria et al. teach or suggest a method for treating autoimmune disease, such as type 1 diabetes (insulin-dependent diabetes mellitus), comprising: administering to a subject in need of such treatment a nanoparticle comprising a biocompatible polymer and a complex, in an amount effective to ameliorate a symptom of the autoimmune disease, wherein the complex is a MHC HLA-E linked to a peptide and wherein the HLA-E peptide complex is linked to the surface of the nanoparticle, Santamaria et al. do not teach or suggest a method for treating autoimmune disease, such as type 1 diabetes (insulin-dependent diabetes mellitus), 4Ser)3 and the second flexible linker is (Gly4Ser)3. This deficiency is remedied by Crew et al.
Crew et al. teach an HLA-E/peptide trimeric molecule comprising the three components of a normal HLA-E protein complex, including (from N- to C- terminus), 1) an HLA-E-binding peptide, 2) a 15 amino acid (G4S)3 linker, 3) a mature β-2 microglobulin, 4) a 20 amino acid (G4S)4 linker, and 5) a mature HLA-E heavy chain, see Abstract and Fig. 2. It is known in the art the gly-ser linkers are flexible linkers.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to combine the teachings of Santamaria et al. and Crew et al. to develop a method for treating autoimmune disease, such as type 1 diabetes (insulin-dependent diabetes mellitus), comprising: administering to a subject in need of such treatment a nanoparticle comprising a biocompatible polymer and a complex, in an amount effective to ameliorate a symptom of the autoimmune disease, wherein the complex is a MHC HLA-E linked to a peptide, wherein the HLA-E peptide complex is linked to the surface of the nanoparticle, and wherein the peptide is linked to the HLA-E via a first flexible linker, and the heavy chain and light chain (β-2 microglobulin) of the HLA-E are linked via a second flexible linker, wherein the first flexible linker is (Gly4Ser)3 and the second flexible linker is (Gly4Ser)3. One of ordinary 
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time of the invention, as evidenced by the references.

Claims 12, 13, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santamaria et al. (WO 2008/109852, international publication date: 09/12/2008, in IDS from 06/12/2020), in view of Park et al. (Molecular Pharmaceutics, 8(1): 143-152, published online: 10/26/2010, in IDS from 06/12/2020) and Zhang et al. (Immunity, 8: 591-599, 1998, in IDS from 06/12/2020).
The teachings of Santamaria et al. are detailed above. 
Although Santamaria et al. teach or suggest a method for treating autoimmune disease, such as type 1 diabetes (insulin-dependent diabetes mellitus), comprising: administering to a subject in need of such treatment a nanoparticle comprising a biocompatible polymer and a complex, in an amount effective to ameliorate a symptom of the autoimmune disease, wherein 
Park et al. teach that nanoparticles offer multiple advantages as drug delivery vehicles for cytokine-related therapies, including protection from rapid degradation and prolonged delivery through sustained release, see p. 145, first column. Park et al. further teach that nanoparticles loaded with either leukemia inhibitory factor (LIF) or IL-6 are far more efficacious than unloaded nanoparticles or soluble LIF or IL-6, see Abstract.
Zhang et al. teach that “[d]espite the capacity of IFN I and various microorganisms to cause bystander T cell proliferation in vivo, IFN I [type I interferon] is strongly inhibitory for T cell responses in vitro... In light of this finding, IFN I may induce T cell proliferation in vivo by causing the release of other cytokines that then act directly on T cells. In support of this idea, evidence is presented that IFN I induces interleukin-15 (IL-15) synthesis by antigen-presenting cells and that IL-15 causes selective stimulation of purified CD44hi CD8+ cells in vitro. Moreover, IL-15 mimics the capacity of IFN I to cause marked proliferation of CD44hi CD8+ cells in vivo. Hence, at least in part, the strong bystander stimulation of CD8+ cells in vivo elicited by various infectious agents may be driven by IFN I-induced production of IL-15.” See paragraph bridging p. 591 and 592. Zhang et al. further teach that “of the two cytokines hi CD8+ cells, both in vitro and in vivo; stimulation of CD44hi CD4+ cells was minimal.” See p. 595, second column. As indicated in the Abstract, CD44hi CD8+ cells are memory phenotype CD8+ cells. Therefore based on the teachings of Zhang et al., one of ordinary skill in the art would appreciate that IL-15 selectively elicits the proliferation of memory CD8+ T cells in vivo.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to combine the teachings of Santamaria et al., Park et al., and Zhang et al. to develop a method for treating autoimmune disease, such as type 1 diabetes (insulin-dependent diabetes mellitus), comprising: administering to a subject in need of such treatment a nanoparticle comprising a biocompatible polymer and a complex, in an amount effective to ameliorate a symptom of the autoimmune disease, wherein the complex is a MHC HLA-E linked to a peptide, wherein a low dose of IL-15 is incorporated into the nanoparticle. One of ordinary skill in the art would have been motivated to do so, because Santamaria et al. teach or suggest method for treating autoimmune disease, such as type 1 diabetes (insulin-dependent diabetes mellitus), comprising: administering to a subject in need of such treatment a nanoparticle comprising a biocompatible polymer and a complex, in an amount effective to ameliorate a symptom of the autoimmune disease, wherein the complex is a MHC HLA-E linked to a peptide. Furthermore Park et al. teach that nanoparticles offer multiple advantages as drug delivery vehicles for cytokine-related therapies, including protection from rapid degradation and prolonged delivery through sustained release. Furthermore Zhang et al. teach that IL-15 selectively elicits the proliferation of memory CD8+ T cells in vivo. As indicated above the invention of Santamaria et al. functions in part by driving the expansion of low-avidity 
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time of the invention, as evidenced by the references.

Claims 12, 13, 35, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santamaria et al. (WO 2008/109852, international publication date: 09/12/2008, in IDS from 06/12/2020), in view of Soderstrom (US PG PUB 2007/0081991, publication date: 04/12/2007, in IDS from 06/12/2020) and Santamaria et al. (US PG PUB 2012/0121649, publication date: 05/17/2012, “Santamaria II”).
The teachings of Santamaria et al. are detailed above. 
Although Santamaria et al. teach or suggest a method for treating autoimmune disease, such as type 1 diabetes (insulin-dependent diabetes mellitus), comprising: administering to a subject in need of such treatment a nanoparticle comprising a biocompatible polymer and a complex, in an amount effective to ameliorate a symptom of the autoimmune disease, wherein the complex is a MHC HLA-E linked to a peptide and wherein the HLA-E peptide complex is linked to the surface of the nanoparticle, Santamaria et al. do not teach or suggest a method for p216, and wherein the HLA-E-peptide complex or the moiety is linked to the surface of the nanoparticle via PEGylation.
This deficiency is remedied by Soderstrom and Santamaria II.
The teachings of Soderstrom and Santamaria II are detailed above.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to combine the teachings of Santamaria et al., Soderstrom, and Santamaria et al. to develop a method for treating autoimmune disease, such as type 1 diabetes (insulin-dependent diabetes mellitus), comprising: administering to a subject in need of such treatment a nanoparticle comprising a biocompatible polymer and a complex, in an amount effective to ameliorate a symptom of the autoimmune disease, wherein the complex is a MHC HLA-E linked to a peptide, wherein the HLA-E peptide complex is linked to the surface of the nanoparticle, wherein the peptide is Hsp60p216, and wherein the HLA-E-peptide complex or the moiety is linked to the surface of the nanoparticle via PEGylation. One of ordinary skill in the art would have been motivated to do so, because Santamaria et al. teach or suggest a method for treating autoimmune disease, such as type 1 diabetes (insulin-dependent diabetes mellitus), comprising: administering to a subject in need of such treatment a nanoparticle comprising a biocompatible polymer and a complex, in an amount effective to ameliorate a symptom of the autoimmune disease, wherein the complex is a MHC HLA-E linked to a peptide and wherein the 
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time of the invention, as evidenced by the references.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 12, 13, 33, 35, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of U.S. Patent No. 10,548,957 in view of Soderstrom (US PG PUB 2007/0081991, publication date: 04/12/2007, in IDS from 06/12/2020).
The teachings of Soderstrom are detailed above.
In view of the teachings of Soderstrom et al., one of ordinary skill in the art would appreciate that the invention of U.S. Patent No. 10,548,957 would be capable of providing an immune modulatory anti-inflammatory effect, i.e., a therapeutic benefit, to individuals suffering from autoimmune disorders that are associated with Hsp60. Therefore one of ordinary skill in the art would have been motivated to develop a method for treating autoimmune disease, such as type 1 diabetes (insulin-dependent diabetes mellitus), comprising: administering to a subject in need of such treatment a nanoparticle comprising a biocompatible polymer and a complex, in an amount effective to ameliorate a symptom of the autoimmune disease, wherein the complex is a MHC HLA-E linked to a peptide, wherein the HLA-E peptide complex is linked to the surface of the nanoparticle, and wherein the peptide is Hsp60p216. As such the instantly claimed invention is prima facie obvious over the claims of U.S. Patent No. 10,548,957 in view of Soderstrom.

Claims 12, 13, 33-35, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of U.S. Patent No. 10,548,957 in view of Soderstrom (US PG PUB 2007/0081991, publication date: 04/12/2007, in IDS from 06/12/2020) and Santamaria et al. (WO 2008/109852, international publication date: 09/12/2008, in IDS from 06/12/2020).
The teachings of Soderstrom and Santamaria et al. are detailed above.
p216. Furthermore in view of the teachings of Santamaria et al., one of ordinary skill in the art would appreciate that HLA-E-peptide complexes may be prepared by linking the HLA-E component to the peptide component via a biotin-avidin interaction. As such the instantly claimed invention is prima facie obvious over the claims of U.S. Patent No. 10,548,957 in view of Soderstrom and Santamaria et al.

Claims 12, 13, 33, 35, 36, and 44-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of U.S. Patent No. 10,548,957 in view of Soderstrom (US PG PUB 2007/0081991, publication date: 04/12/2007, in IDS from 06/12/2020) and Santamaria et al. (US PG PUB 2012/0121649, publication date: 05/17/2012, “Santamaria II”).
The teachings of Soderstrom and Santamaria II are detailed above.
In view of the teachings of Soderstrom et al., one of ordinary skill in the art would appreciate that the invention of U.S. Patent No. 10,548,957 would be capable of providing an p216. Additionally one of ordinary skill in the art would appreciate that the nanoparticles of U.S. Patent No. 10,548,957 could be prepared using the methods of Santamaria II, which involves the conjugation of peptide/MHC complexes to pegylated nanoparticles, and the resultant nanoparticles would reasonably be expected to be useful in the treatment of an autoimmune disease, such as type I diabetes. As such the instantly claimed invention is prima facie obvious over the claims of U.S. Patent No. 10,548,957 in view of Soderstrom and Santamaria et al.

Claims 12, 13, 33, 35, and 37-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of U.S. Patent No. 10,548,957 in view of Soderstrom (US PG PUB 2007/0081991, publication date: 04/12/2007, in IDS from 06/12/2020) and Crew et al. (Molecular Immunology, 42: 1205-1214, 2005, in IDS from 06/12/2020).
The teachings of Soderstrom and Crew et al. are detailed above.
In view of the teachings of Soderstrom et al., one of ordinary skill in the art would appreciate that the invention of U.S. Patent No. 10,548,957 would be capable of providing an immune modulatory anti-inflammatory effect, i.e., a therapeutic benefit, to individuals suffering p216. Additionally one of ordinary skill in the art would appreciate that the HLA-E peptide complex of U.S. Patent No. 10,548,957 could be prepared in the format provided by Crew et al., and one of ordinary skill in the art would have had a reasonable expectation that the resultant HLA-E peptide complex would be an immunologically functional HLA-E molecule that may be used in the treatment of autoimmune disorders. As such the instantly claimed invention is prima facie obvious over the claims of U.S. Patent No. 10,548,957 in view of Soderstrom and Crew et al.
	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NELSON B MOSELEY II/Examiner, Art Unit 1642